Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
	While the Applicant elected Group I with traverse, claims 1-10 were found allowable.  Therefore, the methods of making the electrode of claim 1 are rejoined. (MPEP 821.04(b) and 37 CFR 1.104).  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Initially, Applicant is correct that the previously cited art of Minteer et al. does not teach the electrode of claim 1. In particular, they do not clearly teach the FAD-GDH is 
The closest prior art is Takahashi et al. (US2017/0335363).  While Takahashi does disclose linking FAD-GDH to carbon nanotubes using pyrene-including molecules, including 1-pyrenbutanoic acid esters (i.e. pyrene-1-butanoic acid esters), they do not list 1-pyrenebutanoic acid itself nor pyrene. 
Zor et al. is also close prior art by disclosing Glucose Oxidase immobilized by 1,10-phenathroline-5,6-dione and 9,10-phenanthrenequinone onto graphite electrodes (see Fig 1).  However, they do not provide clear motivation to substitute the graphite electrode with carbon nanotubes and glucose oxidase with FAD-GDH.  
Fapyane et al. also shows a very similar structure to claim 1.  In Scheme 1 they show FAD-GDH immobilized on to carbon nanotubes with menadione as a mediator.  However, the enzyme seems immobilized with glutaraldehyde and not by the aromatic compounds of claim 1.  There does not appear to be any motivation to alter the structure of Fapyane et al. to render obvious the electrode of claim 1 since Fig 2 shows very active electrochemistry with this setup. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699